DETAILED ACTION
	Responsive to the Applicant reply filed on 02/07/2022, Applicant’s respective arguments carefully considered and responded in following.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/07/2022, with respect to the rejection(s) of claim(s) under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JIANG et al. (CN 103646375 A) in view of Hoff et al. (US 20090041353 A1). The action is Non-Final. Please refer to the Claim Rejections section below for the detailed rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG et al. (CN 103646375 A, See attachment, hereinafter “Jiang”) in view of Hoff et al. (US 20090041353 A1 hereinafter “Hoff”).
Regarding claim 1, (Previously Presented) Jiang discloses a computer-implemented method for producing a behavior photographic identification ("behavior photo ID") of a person, the computer-implemented method comprising (pp. 3, Steps 1-5):  
modifying a digital image to produce a modified digital image of the behavior photo ID of the person, the modifying based at least in part on the one or more parameters associated with the behavior of the person (pp. 3, Step 1: when the photo P [“digital image”] that takes pictures not yet lands storage, obtain the original related information M [“behavior of the person”, See pp.5 below] of photo; Step 2: extract corresponding proper vector V [“parameters associated with the behavior”]in conjunction with P and M; Step 3, 4 and Step 5: use the hidden mode of writing embedding, authentication information H is embedded in photo [“produce a modified digital image”], and preserve and land; pp. 5, the related information of choosing has comprised following content [corresponding the original information M above, “parameters associated with the behavior of the person”, See pp. 4 regarding detailed step 2]: The photo of taking The place (GPS information) that shooting behavior occurs The time that shooting behavior occurs The equipment using during shooting The certificate sequence that shooting behavior is used (sign photographer's identity) The application version information that shooting behavior is used (can authenticate photo for expansion and sign) Other parameters during shooting (EXIF information)).
Jiang may not explicitly teach, but Hoff, which is a same field of endeavor, discloses the method, wherein receiving one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication ([0015-0016] a bar code image of an identification tag is obtained with a hand held wireless data collector, and an identification code is extracted from the bar code image [“receiving parameters associated with the behavior”]. The invention provides a system allowing a user to collect identification information from event attendees and facilitates the collection of other information associated with the user's collection of the event information, such as time and location of the collection activity [“behavior of the person”], event information, buyer’s preferences [0042]; [0049] as a device scans badges and obtains information, data collection device activity information can be obtained, such as time of the scan and location of the device [“parameters associated with the behavior”], which can also be transmitted as part of the collection information 302 sent to a server).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Hoff with the teachings of JIANG to receive one or more parameters associated with a behavior of the person including one or more behaviors that are unrelated to authentication. One of ordinary skill in the art would have been motivated to make this modification because an activity or behavior processing component can be implemented to receive and process both behavior signals and other signals, so that it can be performed using another device or function. For example, by using such a code, minimal information can be provided in the code thereby simplify the encoding necessary to identify the attendee as well as enhance the security of the information and protect the privacy of the attendee [0071]. Further a device and system according to the invention can be provided for tracking and analyzing the collection activity of one or more data collection devices [0061].

Regarding claim 8, (Original) the combination Jiang and Hoff discloses the computer-implemented method of claim 1, further comprising receiving the digital image from the person prior to modifying the digital image to produce the behavior photo ID of the person (pp. 3, Step 1: when the photo P that takes pictures not yet lands storage, obtain the original related information M of photo).

Regarding independent claim 9 and 15, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the independent claim 1. Hoff  ([Hoff: 0035] The data collection device can include a processor 101, a memory 102, a data input 104, and a data output 105). Therefore, the claims are rejected for at least the same reasons as the method of claim 1.

Regarding claim 13 and 20, (Original) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 8. Therefore, the claims are rejected for at least the same reasons as the method of claim 8.


Claims 2, 5, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG et al. (CN 103646375 A, See attachment, hereinafter “Jiang”) in view of Hoff et al. (US 20090041353 A1 hereinafter “Hoff”) as applied to claim 1 above, and further in view of Amalapurapu et al. (US 10198524 B1 hereinafter “Amalapurapu”).
Regarding claim 2, (Previously Presented) the combination Jiang and Hoff may not explicitly teach, but Amalapurapu, which is a same field of endeavor, discloses the computer-implemented method of claim 1, wherein the one or more parameters associated with the behavior of the person include one of: one or more behaviors associated with a history of internet use by the person; or a number of contacts stored in at least one device of the person ([Col.10 Ln. 11-21] pixel logs data input is received from pixel server 310 at a dynamic categories processing subsystem 320. UIS 324, included within the 320, can extract various session/behavior related data parameters (e.g., browsing activity, navigation patterns, and/or various other monitored user activity, such as described herein)).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jiang and Hoff with the teachings of Amalapurapu to include a behavior processing component can be implemented to receive and process both behavior signals and other signals, so that it can be performed using another device or function, for example, authenticating a user in this case (Col.8, Ln. 40-54).

Regarding claim 5, (Original) the combination Jiang and Hoff discloses the computer-implemented method of claim 1, further comprising: further modifying the digital image to produce a modified behavior photo ID of the person (Jiang: pp. 3, Step 1: when the photo P [“digital image”] that takes pictures not yet lands storage, obtain the original related information M [“behavior of the person”] of photo; Step 2: extract corresponding proper vector V [“parameters associated with the behavior”]in conjunction with P and M; Step 3, 4 and Step 5: use the hidden mode of writing embedding, authentication information H is embedded in photo [“produce a modified digital image”], and preserve and land). 
the combination Jiang and Hoff may not explicitly teach, but Amalapurapu, which is a same field of endeavor, discloses the further modifying based at least in part on a machine learning model using data associated with a history of the behavior of the person ([Amalapurapu: Col.10 Ln. 34-39] UIS 324 automatically parses the user activity logs (e.g., pixel logs from Pixel server 310) and automatically computes user interests based on various machine learning algorithms; [Amalapurapu: Col.7 Ln. 27-41] prior user behavior [“history of the behavior”] can be ingested into a feedback system at the serving end (e.g., using a pixel engine)).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jiang and Hoff with the teachings of Amalapurapu to include a this results [“history of the behavior”] in highly relevant and specific categories based on prior user activities (e.g., a user history of activities in a given session or across multiple sessions) (Col.7 Ln. 38-41). Therefore, it may easily identify behavior patterns of users or behavioral preferences. 

Regarding claim 10 and 16, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 2. Therefore, the claims are rejected for at least the same reasons as the method of claim 2.

Regarding claim 14, (Original) it is an apparatus claim that corresponds to the dependent claim 5. Therefore, those claims are rejected for at least the same reasons as the method of claim 5.


Claims 4, 6, 7, 12, 18, 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over JIANG et al. (CN 103646375 A, See attachment, hereinafter “Jiang”) in view of Hoff et al. (US 20090041353 A1 hereinafter “Hoff”) as applied to claim 1 above, and further in view of Perez et al. (US 20160171209 A1 hereinafter “Perez”).
Regarding claim 4, (Original) the combination Jiang and Hoff discloses the computer-implemented method of claim 1, further comprising: 
further modifying the digital image to produce a modified behavior photo ID of the person, the further modifying based at least in part on the one or more updated or new parameters (Jiang: pp. 3, Step 1: when the photo P [“digital image”] that takes pictures not yet lands storage, obtain the original related information M [“behavior of the person”] of photo; Step 2: extract corresponding proper vector V [“parameters associated with the behavior”]in conjunction with P and M; Step 3, 4 and Step 5: use the hidden mode of writing embedding, authentication information H is embedded in photo [“produce a modified digital image”], and preserve and land).
Although Hoff teaches extracted identification code from the bar code image, it does not teach “updated parameters or new parameters”.
In a same field of endeavor, Perez discloses the computer-implemented method of claim 1, receiving one or more updated parameters or new parameters associated with the behavior of the person ([0062] the unique ID generating module 22 issues a new unique ID by generating and embedding a new code [“new parameter”], and transmits the unique ID to the user; [0051] In step 108, the unique ID generating module 22 embeds the code into the identified image).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jiang and Hoff with the teachings of Perez to receive one or more updated parameters or new parameters associated with the behavior of the person. One of ordinary skill in the art would have been motivated to make this modification because an authentication server may automatically retire an old/previous unique ID and issues a new unique ID, which prevents fraudulent transactions and/or ID theft (para. 0072).

Regarding claim 6, (Original) Although Jiang teaches “verification process” in pp. 4,  the combination Jiang and Hoff does not teach “receiving an alleged behavior photo ID of the person; and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID”
Perez, which is a same field of endeavor, discloses the computer-implemented method of claim 1, further comprising: receiving an alleged behavior photo ID of the person; and comparing the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the [0054] the unique ID processing module 24 receives the login form including a unique ID. The unique ID processing module 24 identifies a particular user to which the unique ID is associated; [0060-0061] the unique ID processing module 22 proceeds to verify the unique ID. In this regard, the unique ID processing module 22 retrieves the original image stored in the mass storage device 26 and compares the received image against the image that is retrieved. A comparison is made against each stored code to determine a match).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jiang and Hoff with the teachings of Perez to compare the alleged behavior photo ID of the person to the behavior photo ID of the person to validate or invalidate the alleged behavior photo ID. One of ordinary skill in the art would have been motivated to make this modification because it may allow to prevent fraudulent transactions and/or ID theft (para. 0072).

Regarding claim 7, (Original) Although Jiang teaches “the invention provides a method for authenticating primitiveness of a picture photographed by an intelligent mobile terminal” in Abstract, the combination of Jiang and Hoff does not teach “comparing the first behavior photo ID of the person to a second behavior photo ID of the person that was produced before the first behavior photo ID of the person to determine that the person is an unauthorized user”.
 Perez, which is a same field of endeavor, discloses the computer-implemented method of claim 1, wherein the behavior photo ID of the person is a first behavior photo ID of the person, the computer- implemented method further comprising: comparing the first behavior photo ID of the person to a second behavior photo ID of the person that was produced before the first behavior photo ID of the person to determine that the person is an unauthorized user ([0060-0062] If the correct client credentials have been received, the unique ID processing module 22 proceeds to verify the unique ID. In this regard, the unique ID processing module 22 retrieves the original image stored in the mass storage device 26 and compares the received image against the image that is retrieved [“comparing the first behavior photo ID of the person to a second behavior photo ID”]. A comparison is made against each stored code to determine a match. If a match is not made against one of the codes, authentication fails, and the unique ID processing module 24 transmits a failure action URL to the end-user device 16 in act 212).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jiang and Hoff with the teachings of Perez to compare the first behavior photo ID of the person to a second behavior photo ID of the person that was produced before the first behavior photo ID of the person to determine that the person is an unauthorized user. One of ordinary skill in the art would have been motivated to make this modification because an authentication server may automatically retire an old/previous unique ID and issues a new unique ID, which prevents fraudulent transactions and/or ID theft (para. 0072).

Regarding claim 12, (Original) it is an apparatus claim that corresponds to the dependent claim 4. Therefore, those claims are rejected for at least the same reasons as the method of claim 4.

Regarding claim 18, (Original) it is a wireless communication network claim that corresponds to the dependent claim 6. Therefore, those claims are rejected for at least the same reasons as the method of claim 6.

Regarding claim 19, (Original) it is a wireless communication network claim that corresponds to the dependent claim 7. Therefore, those claims are rejected for at least the same reasons as the method of claim 7.

Regarding claim 21, (Previously Presented) the combination Jiang and Hoff may not explicitly teach, but Perez, which is a same field of endeavor, discloses the computer-implemented method of claim 1, wherein the one or more parameters associated with the behavior of the person are unrelated to the digital image ([0050] the unique ID generating module 22 generates a code for being embedded in the image as the user's unique identification code. According to one embodiment, the unique ID generating module 22 uses the random strings identified in act 102, as a seed value for encrypting the data and generating the code [“parameters”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Jiang and Hoff with the teachings of Perez to include one or more parameters associated with the behavior of the person that are unrelated to the digital image. One of ordinary skill in the art would have been motivated to make this modification because the code, therefore, is distributed throughout the identified unused bits of the image. In this regard, the image acts as a vessel for concealing the code. The stored code does not create any noticeable visual alterations to the image (para.0051). But, it may allow to prevent fraudulent transactions and/or ID theft (para. 0072).

Regarding claim 22 and 23, (Previously Presented) they are an apparatus and a wireless communication network claims that respectively corresponds to the dependent claim 21. Therefore, the claims are rejected for at least the same reasons as the method of claim 21.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

• Dynamic adaptation in an image transcoding proxy for mobile Web browsing: Date of Publication: Dec 1998, RICHARD HAN et al., See highlighted paragraphs on the attachment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493